Order entered February 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01386-CR

                          SHEYENNE NICOLE LILES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71006-Q

                                           ORDER
       The Court REINSTATES the appeal.

       On January 23, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On February 25, 2015, we received the reporter’s record,

but it did not include State’s Exhibit no. 2, a DVD. In the interest of expediting the appeal, we

VACATE the January 23, 2015 order requiring findings.

       We ORDER court reporter Marissa Garza to file, within TEN DAYS of the date of this

order, a supplemental record containing State’s Exhibit no. 2. Because the reporter’s record was

already three months overdue, no extensions will be granted.

       Appellant’s brief is due within FORTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Marissa Garza and to counsel for all parties.



                                                     /s/   ADA BROWN
                                                           JUSTICE